DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 503 and 504 (e.g. see Figs. 12-14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
upper riveting portion (e.g. claims 1, 11)
support member (e.g. claims 1, 11)
first biasing member (e.g. claims 1, 11)
second biasing member (e.g. claims 1, 11)
third biasing member (e.g. claims 2, 11)
fourth biasing member (e.g. claims 2, 11)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 is generally written in an unclear or awkward manner. Specifically, the manner by which the limitations attempt to incorporate the structural aspects of the apparatus into the method limitations is somewhat unclear compared to claim 1. The examine recommends amending claim 11 to simply depend .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “A method of riveting a workpiece comprising an upper riveting portion and a lower riveting portion”. However, it is the examiner’s understanding that the “upper riveting portion” and the “lower riveting portion” are part of the apparatus, and not the workpiece as suggested by claim 11. For examination purposes, claim 11 will be interpreted as if “an upper riveting portion and a lower riveting portion” are part of the apparatus used (i.e. consistent with claim 1).
Claim 13 recites the limitation "the rivet apparatus" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the rivet apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected by virtue of their dependency on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer (U.S. Patent 3646660) in view of Woolley (U.S. Patent 3,502,836).
Claim 1: Sheffer generally discloses a rivet apparatus (e.g. Fig. 1) to rivet a workpiece (18, 19), the rivet apparatus comprising: an upper riveting portion (e.g. 15, 21, 30 - noting that while the “upper” riveting portion of Sheffer is located at a relatively lower location, directionality is relative and does not necessarily limit the structure of the apparatus); and a lower riveting portion (50) comprising a fixed base (16) and riveting pins (56). Sheffer does not disclose the specific support member and pin assembly structure as claimed.
However, Woolley teaches a rivet apparatus comprising a support member (27 - implicitly attached to a fixed base or similar structure, see column 3, lines 28-29), and a pin assembly, the pin assembly comprising; a center pin (22) to push against a tail of a rivet to deform the tail of the rivet (column 3, line 71 - column 4, line 29); a forming pin (30), fixedly coupled to the support member (it is an integral extension to support member 27), to push against the tail of the rivet to deform the tail of the rivet (Id.); a first biasing member (26), disposed below the center pin, to bias the center pin through the forming pin and away from the support member; an outer shroud (23) encircling the forming pin and the center pin; and a second biasing member (31), disposed below the outer shroud, to bias the outer shroud away from the support member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sheffer apparatus to have used pin assemblies as taught by Woolley, for example since they provide a tight contact and eliminate roll-over and minimize cracking of the rivet, among other benefits (e.g. column 4, lines 30-47).
Claim 2: Referring to Sheffer, the pin assembly is a first pin assembly and the rivet is a first rivet, the lower riveting portion further comprising: a second pin assembly (i.e. Sheffer includes a pair of pins 56 for forming a pair of rivets 80). Noting that the second pin assembly as claimed is essentially identical to the first, it would have been obvious to have simply provided two pin assemblies as taught by Woolley in place the of the pins 56 of Sheffer.
Claim 4: The first and second biasing member are at least one of a spring, a pneumatic cylinder, and a gas shock (they are springs).
Claim 6: Sheffer (as modified by Woolley), discloses a system including the rivet apparatus according to claim 1 (as discussed above), the system further comprising a drill apparatus (pair of drills 23) coupled to the rivet apparatus via a housing (e.g. 16), the drill apparatus to drill a bracket (e.g. 18 - which might be a flat bar, plate, sheet, or flange, any of which might be broadly construed as a “bracket” - column 1, lines 5-7) of the workpiece.
Claim 7:  Referring to Sheffer, the rivet includes a countersink type head (105 - evident in Fig. 15 - also see column 4, line 64; column 5, lines 57-58).
Claim 8: Referring to the pin assembly as taught by Woolley, the center pin is approximately a same width as the tail of the rivet (e.g. Fig. 5).
Claim 9: Referring to the pin assembly as taught by Woolley, the center pin has a length such that a distal end of the center pin extends above a stack-up thickness of the workpiece disposed on the lower riveting portion (Fig. 4).
Claim 10: Referring to Sheffer, the upper riveting portion includes a rivet pin (anvils 30) to push on a head of the rivet while the center pin and the forming pin push on the tail of the rivet.
Claim 11: Sheffer generally discloses a method of riveting a workpiece (18, 19) comprising an upper riveting portion (e.g. 15, 21, 30 - noting that while the “upper” riveting portion of Sheffer is located at a relatively lower location, directionality is relative and does not necessarily limit the structure of the apparatus) and a lower riveting portion (50), the method comprising: pushing, by a center pin (56) of the lower riveting portion, against a tail of a rivet to deform the tail of the rivet. Sheffer does not disclose the specific support member, pin assembly structure, and associated steps as claimed.

Claim 12: Referring to Sheffer, the pin assembly is a first pin assembly and the rivet is a first rivet, the lower riveting portion further comprising: a second pin assembly (i.e. Sheffer includes a pair of pins 56 for forming a pair of rivets 80). Noting that the second pin assembly and associated method as claimed is essentially identical to the first, it would have been obvious to have simply provided and used two pin assemblies as taught by Woolley in place the of the pins 56 of Sheffer.
Claim 14: The first and second biasing member are at least one of a spring, a pneumatic cylinder, and a gas shock (they are springs).
Claim 16: Sheffer (as modified by Woolley), further discloses a system including the rivet apparatus and a drill apparatus (pair of drills 23) coupled to the rivet apparatus via a housing (e.g. 16), the method further comprising drilling a bracket (e.g. 18 - which might be a flat bar, plate, sheet, or flange, any of which might be broadly construed as a “bracket” - column 1, lines 5-7) of the workpiece with the drill apparatus (column 4, lines 63-65).
Claim 17:  Referring to Sheffer, the rivet includes a countersink type head (105 - evident in Fig. 15 - also see column 4, line 64; column 5, lines 57-58).
Claim 18: Referring to the pin assembly as taught by Woolley, the center pin is approximately a same width as the tail of the rivet (e.g. Fig. 5).
Claim 19: Referring to the pin assembly as taught by Woolley, the center pin has a length such that a distal end of the center pin extends above a stack-up thickness of the workpiece disposed on the lower riveting portion (Fig. 4).
Claim 20: Sheffer further discloses pushing, by a rivet pin (anvils 30) of the upper riveting portion, on a head (105) of the rivet while the center pin and the forming pin (as modified by Woolley) push on the tail of the rivet.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer and Woolley as applied to claims 2 and 12 above, and further in view of Gray et al. (U.S. Patent 3,518,745).
	Sheffer and Woolley teach a rivet apparatus substantially as claimed except for wherein the lower riveting portion further includes a notch disposed on a distal end of the lower riveting portion, the notch disposed between the first pin assembly and the second pin assembly, with a portion of a fastener hardware being riveted to a bracket by the rivet apparatus being disposed within the notch; the method further comprising disposing a portion of a fastener hardware being riveted to a bracket by the rivet apparatus within the notch
	However, Gray et al. teaches a similar riveting apparatus wherein a lower riveting portion (12) further includes a notch (22) disposed on a distal end of the lower riveting portion, the notch disposed between a first pin assembly and the second pin assembly (14), with a portion of a fastener hardware (e.g. a nut plate, similar to Sheffer) being riveted to a bracket by the rivet apparatus being disposed within the notch (column 2, lines 34-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided and used a similar notch in the Sheffer/Woolley apparatus in order to have accommodated a nut plate if necessary for a given assembly.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer and Woolley as applied to claims 1 and 11 above, and further in view of Hazlehurst et al. (U.S. PGPub 2003/0207742).
Sheffer and Woolley teach a rivet apparatus substantially as claimed except for a position sensor, disposed within the support member, to provide dynamic information relative to a stack-up thickness of the workpiece. However, Hazlehurst et al. teaches a riveting apparatus comprising a position sensor, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPubs 2021/0121940 (paragraphs 88, 116), 2019/0262893 (paragraphs 30-31), 2018/0264539 (paragraphs 17 and 56), and 2012/0167366 (paragraph 54) also teach measuring a thickness of workpieces for riveting apparatus/methods.
U.S. PGPubs 2019/0134699 and  2014/0208573, and patents 5855054, 4578846, 3802060, 3729809, 3729801, 2925748, and 5214837 disclose various riveting devices sharing aspects of Applicant’s invention, including several examples of multi-spindle multi-rivet nutplate riveters.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Matthew P Travers/Primary Examiner, Art Unit 3726